DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/22 has been entered.

Response to Arguments
                                           Response: 35 U.S.C.  § 101
1.    Applicants argue:
“As discussed above, in attempting to establish that the claims are directed to an
abstract idea, the Office Action asserts that the claim elements amount to a “mental process” because they allegedly recite a process step that covers performance in the human mind. However, the Office Action again fails support the assertions that the claims are directed to an abstract idea (e.g. a “mental process” or “organizing human activity”) because no rationale is provided, rendering the remarks conclusory and improper. In responding to Applicant’s traversal in the previous response, in the Response to Arguments section, the Office Action re-asserts the standard, precatory language, simply that under a BRI the claims recite processes steps that cover
performance in the human mind but for the recitation of a generic computer component.
That is, the Office Action fails to provide any additional reasoning, as required under the
MPEP, as to why or how the elements recited in the claims could be performed in the human mind with the aid of a pencil and paper.
Such conclusory statements fail to satisfy the requirement articulated in Section 2106.07(A) of the MPEP, that the reasoning for an assertion of ineligibility is to be explained “clearly and specifically.” The empty response to Applicant’s traversal further fails to satisfy the requirement to answer all matter traversed in MPEP 707.07(f). As such, the statements accompanying the rejection are insufficient to establish a prima facie case of ineligibility. By the conclusory and empty logic in the Office Action, literally any claim element could be capriciously asserted to be capable of being performed in the human mind, which would accomplish the effect of “swallowing up all of patent law” against which Supreme Court admonished in Alice.” (Remarks: page 15)

2.    Examiner Response:
The examiner respectfully disagrees.  The applicant argues that in the previous office action, the examiner fails to show support that the claims are direct to an abstract idea because no rationale is provided.  The examiner notes that with the recent amendment to the claims, the claims are still not eligible under 35 U.S.C. 101.  The examiner notes that even with the recent amendment to claim 16, under step 2A, prong 1, the determining limitation under the broadest reasonable interpretation, is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component. As a result, the determining limitation falls within the “Mental Process” grouping of abstract ideas.  Also, with the recent amendment to claim 16, under step 2A, prong 2, the limitation of “receiving, by the computer, a command for simulating moving the holding unit to transport the article to a destination during the simulation” amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Also, under step 2A, prong 2, the limitation of “reading, by the computer, from a database stored in the memory, a target moving speed or a target acceleration and a target path of the holding unit during the simulation based on the received command and calculate a plurality of operation instruction values to move the holding unit and the article to the destination based on the target moving speed or the target acceleration of the holding unit and the target moving path of the holding unit” amounts to extra-solution activity, where a target moving speed or a target acceleration and a target path of the holding unit are read from a database and a plurality of operation instruction values are calculated to move the holding unit and article to a destination.  These limitations function as a generic computer function, where a target moving speed or a target acceleration and a target path of the holding unit are read from a database based on the received command and a plurality of operation instruction values to move the holding unit and the article to a destination are based on the target moving speed or the target acceleration of the holding unit and the target moving path of the holding unit.
Further, the amended claim language contains a computer.  The computer is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Under Step 2B, the limitation of receiving, by the computer, a command for simulating moving the holding unit to transport the article to a destination during the simulation is also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc. iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).
Also, under Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).
The 35 U.S.C. 101 rejection of the recently amended claims are shown below.

3.    Examiner Response:
The applicant argues that the recent amendment to claims result in the claim language not being an abstract idea.  As stated above, in section 2 of the current office action, the recently amended claims are still not eligible under 35 U.S.C. 101.  The rejection of the current claims are shown below within the office action. 

4.    Applicants argue:
	“Even assuming, arguendo, that the claims do recite a judicial exception, which
Applicant disputes, under Prong 2 the claims as amended recite the exception in a
manner that would be regarded by one of skill in the art as being practically integrated
and thus patent eligible.
Specifically, the claims as amended recite, inter alia, the clear practical
application of correcting motion parameters in order to prevent a robot from dropping an
article, ¢.g., by increasing and decreasing acceleration during a simulation as discussed
in 1B above. Moreover, not only are the claims as amended integrated into the
practical application of preventing a robot from dropping an article, the claims as
amended are integrated into the practical application in a manner which minimizes any
additional time needed to transport the article without dropping, or even increases the
overall speed at which the article is transported. This further practical application is
achieved by, e.g., correcting motion parameters, so as to increase the acceleration of
the robot, corresponding to times when the workpiece is not dropped and decrease at
other times.
The recited elements as amended are thus implemented at least with a “particular machine” that is “integral to the claim,” and put a “meaningful limit” on any judicial exception asserted to be recited, and thus the claims are integrated into a practical application per the requirements of MPEP 2106.04(d)(I). Not only do the above elements provide a “meaningful limit,” the elements recited in the claims as amended provide a clear improvement to the functionality of a robot, which, under the Enfish doctrine renders them separately eligible without further consideration.
Therefore, the subject matter of the claims as amended is patent eligible under both Prong 1 and Prong 2 of revised Step 2A of the Mayo/Alice, and further analysis as to eligibility of the claims is not required. Moreover, even if an abstract idea can be found, which Applicant has disputed above, the abstract idea is nevertheless integrated into a practical application.
Therefore, for at least the above reasons, it is respectfully requested that the rejection of claims 1-4, 7, 9-13, and 15-22 under 35 U.S.C. § 101 be reconsidered and withdrawn.” (Remarks: pages 17-18)
5.    Examiner Response:
The applicant argues that under Prong 2, the claims as amended recite the exception in a
manner that would be regarded by one of skill in the art as being practically integrated.  The applicant points to the limitation of claim 16 that states “determining whether the holding unit can hold the article during the simulation, based on: increasing or decreasing a maximum acceleration of the holding unit in response to determining whether the holding unit can hold the article as the holding unit moves on the target moving path to the destination during the simulation in accordance with the plurality of operation instruction values based on the plurality of holding forces”.  As stated above in section 2 of the current office action, the determining limitation, under the broadest reasonable interpretation, is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component. As a result, the determining limitation falls within the “Mental Process” grouping of abstract ideas.  Also, under step 2A, prong 2, the amended claim language contains a computer.  The computer is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The applicant also uses the Enfish court case for support and argues that the recent amendment minimizes additional time needed to transport the article without dropping or increases the overall speed at which the article is transported, which improves the functionality of a robot.  The examiner notes that in the Enfish case, the Federal Circuit read the claims in light of the specification to determine that a table embodying the claimed features is directed to a “self-referential table”.  The specification of the current application is different than the specification of Enfish case, where it doesn’t express how conventional databases or data storage systems are combined with the current language to describe the present invention. As stated above, the claim language does not distinguish itself where it cannot be conducted in the human mind or by pencil and paper.  The 101 rejection of the current claims of the instant application are shown below.

                                           Response: 35 U.S.C.  § 103
6.    Applicants argue:
	“The Office Action asserts that Kalakrishnan discloses all of the elements of
claims 1-3, 7-11, 13, and 16-22. See Office Action, pp. 11-32. The Office Action
includes may interpretations suggesting that the reference does not disclose the recited
elements, and as such requires an expansive interpretation. For example, the Office
Action asserts that “force vectors” as disclosed in Kalakrishnan are the “operation
instruction values” since the force vectors are allegedly calculated based on
accelerations of the gripper. See id. p. 20. Applicant disagrees with this interpretation
because Kalakrishna discloses that force vectors are used to build a function and are
not for operating an apparatus.” (Remarks: page 20)

7.    Examiner Response:
The applicant argues that the examiner’s interpretation of force vectors being the operation instruction values is incorrect because the force vectors are not for operating an apparatus.  The examiner notes that within the claim language, it states the operation instruction values of the holding unit are calculated to move the holding unit to the destination during the simulation, “based on: the plurality of operation instruction values of the holding unit that are calculated to move the holding unit to the destination during the simulation based on the target moving speed or the target acceleration of the holding unit and the target moving path of the holding unit”.  The force vectors are calculated based on the accelerations of the gripper moving the object through trajectories.  This demonstrates that the force vectors and the operation instruction values are both being used for the movement of the robot.

8.    Examiner Response:
The Applicant’s arguments on page 22 with respect to the limitation of claims 1 and 16-18 that states “operation as an input unit for receiving a command for simulating moving the holding unit to transport the article to a destination during the simulation” have been considered but are moot because the arguments do not apply to the current rejection.

9.    Applicants argue:
	“Applicant respectfully disagrees with the characterizations of Kalakrishnan, Beary,
Torralba, Sato, Eliuk, and Chiddarwar in the Office Action. Nevertheless, independent
claims 1 and 16-18 are amended to clarify the differences between the recited elements
and the applied art. Therefore, regardless of whether Kalakrishnan, Beary, Torralba,
Sato, Eliuk, and Chiddarwar disclose that for which they are cited, the cited references,
taken alone or in any combination, fail to disclose, teach, or suggest “operation as an instruction value calculation unit configured to read from a database stored in the memory a target moving speed or a target acceleration and a target path of the holding unit during the simulation based on the received command and calculate a plurality of operation instruction values to move the holding unit and the article to the destination based on the target moving speed or the target acceleration of the holding unit and the target moving path of the holding unit,”
“operation as a holding force calculation unit configured to calculate, from the
plurality of operation instruction values and the mass of the article, a corresponding
plurality of holding forces with which the holding unit holds the article as the holding unit
moves on the target path to the destination during the simulation in accordance with the
plurality of operation instruction values,”
“operation as a holding success/failure determination unit configured to
determine whether the holding unit can hold the article during the simulation, based on:”
“the plurality of operation instruction values of the holding unit that are
calculated to move the holding unit to the destination during the simulation based
on the target moving speed or the target acceleration of the holding unit and the
target moving path of the holding unit,” and “a mass of the article,” and
“operation as a motion parameter correction unit configured to:
increase or decrease a maximum acceleration of the holding unit in response to
the holding success/failure determination unit determining whether the holding unit can
hold the article as the holding unit moves on the target moving path to the destination during the simulation in accordance with the plurality of operation instruction values based on the plurality of holding forces.”..etc.
In other words, Kalakrishnan discloses reducing the magnitude of candidate
trajectory force vectors of a gripper 604 moving a box 602 so that the candidate force
vectors fit within the boundaries of a virtual model, and do not cause the box 602 to be
dropped. See id. However, even assuming arguendo that the virtual model of
Kalakrishnan discloses a holding success/failure determination unit, which Applicant
disputes, Kalakrishnan fails to disclose increasing the magnitude of candidate trajectory
force vectors which are determined not to exceed the boundaries of the virtual model.
Therefore, Kalakrishnan fails to disclose at least increasing or decreasing a
maximum acceleration of the holding unit in response to the holding success/failure
determination unit determining whether the holding unit can hold the article as the
holding unit moves on the target moving path to the destination during the simulation in
accordance with the plurality of operation instruction values based on the plurality of
holding forces.” (Remarks: pages 22-24)

10.    Examiner Response:
	The examiner notes that in Col. 7 lines 28-36 of the Kalakrishnan reference, it states that the memory contains instructions that are executable by a processor to execute various operations of a robotic device.  The memory may also contain additional instructions to transmit and receive data as well as interact with and/or control on or more of the mechanical system, sensor system and/or control system.  In Coo. 11 lines 20-27 of the Kalakrishnan reference, it states “At block 308, the method 300 includes determining one or more subsequent trajectories corresponding to a subsequent set of force vectors that are within the boundaries of the virtual model, where the determined one or more subsequent trajectories represent trajectories that enable the robotic manipulator to move a subsequent physical object at particular accelerations along the subsequent trajectories without dropping the subsequent physical object.”.  The examiner considers the instructions being read from memory to be the target moving speed or a target acceleration and a target path of the holding unit during the simulation read from a database, since the instructions being read from memory, when executed by a processor, execute various operations of a robotic device.  This demonstrates that the target moving speed or a target acceleration and a target path of the holding unit is being read from memory.
Also, regarding the recent amendment that states “operation as a holding force calculation unit configured to calculate, from the plurality of operation instruction values and the mass of the article, a corresponding plurality of holding forces with which the holding unit holds the article as the holding unit moves on the target path to the destination during the simulation in accordance with the plurality of operation instruction values”, the examiner considers the grasping forces of the Chiddarwar et al. reference to be the holding forces, since the grasping forces are used on the two-finger grippers of a robot for grasping an object, see Pgs. 49-50, sec. 2.3 Formulation of gripping forces in the gripper.
Further, regarding the recent amendment that states “operation as a holding success/failure determination unit configured to determine whether the holding unit can hold the article during the simulation, based on: 
the plurality of operation instruction values of the holding unit that are calculated to move the holding unit to the destination during the simulation based on the target moving speed or the target acceleration of the holding unit and the target moving path of the holding unit, 
and operation as a motion parameter correction unit configured to:
increase or decrease a maximum acceleration of the holding unit in response to the holding success/failure determination unit determining whether the holding unit can hold the article as the holding unit moves on the target moving path to the destination during the simulation in accordance with the plurality of operation instruction values based on the plurality of holding forces”, the examiner notes in Col. 11 lines 20-27, “At block 308, the method 300 includes, etc.”, Col. 11 lines 39-52, “While movements of physical objects that did not result, etc.” and Fig. 3 of the Kalakrishnan reference teaches that the movements of the objects that resulted in objects being dropped are failed trajectories and movements of the objects that result in the objects not being dropped are successful trajectories.  This demonstrates that there’s a determination of whether a holding unit can hold an article during simulation.  Also, with determining the subsequent trajectories that correspond to a subsequent set of force vectors that are within the boundaries of the virtual model, demonstrates that the determination of whether the robot can hold an object is being determined in a simulation.
Regarding the limitation of claim 1 that states “and operation as a motion parameter correction unit configured to: increase or decrease a maximum acceleration of the holding unit in response to the holding success/failure determination unit determining whether the holding unit can hold the article as the holding unit moves on the target moving path to the destination during the simulation in accordance with the plurality of operation instruction values based on the plurality of holding forces”, the examiner notes that the Kalakrishnan reference teaches adjusting the force vectors to change the acceleration used to move a box along the trajectory.  The examiner considers the adjusting of the force vector, which results in the acceleration used to move the box along the trajectory being adjusted, to be the decreasing of the maximum acceleration, since the force vector which exceeds the boundaries of the virtual model is being adjusted so that the box can be moved along the trajectory without being dropped by the gripper, see Col. 19 lines 33-48, “Based on an acceleration specified by the instruction, etc.” of the Kalakrishnan reference.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper and a mathematical concept.
Claims 1 and 16-18
Regarding step 1, claims 1 and 16-18 are directed towards an apparatus, a method, non-transitory computer-readable storage medium and robot (machine) which are eligible statutory categories of invention under 101.
Claim 16
Regarding step 2A, prong 1, claim 16 recites “determining whether the holding unit can hold the article during the simulation, based on:  the plurality of operation instruction values of the holding unit that are calculated to move the holding unit to the destination during the
simulation based on the target moving speed or the target acceleration of the holding unit and the target moving path of the holding unit, and a mass of the article; and increasing or decreasing a maximum acceleration of the holding unit in response to determining whether the holding unit can hold the article as the holding unit moves on the target moving path to the destination during the simulation in accordance with the plurality of operation instruction values based on the plurality of holding forces”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of “receiving, by the computer, a command for simulating moving the holding unit to transport the article to a destination during the simulation” amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Also, the limitations of “reading, by the computer, from a database stored in the memory, a target moving speed or a target acceleration and a target path of the holding unit during the simulation based on the received command and calculate a plurality of operation instruction values to move the holding unit and the article to the destination based on the target moving speed or the target acceleration of the holding unit and the target moving path of the holding unit” amounts to extra-solution activity, where a target moving speed or a target acceleration and a target path of the holding unit are read from a database and a plurality of operation instruction values are calculated to move the holding unit and article to a destination.  These limitations function as a generic computer function, where a target moving speed or a target acceleration and a target path of the holding unit are read from a database based on the received command and a plurality of operation instruction values to move the holding unit and the article to a destination are based on the target moving speed or the target acceleration of the holding unit and the target moving path of the holding unit.
Further, the claim recites the additional element of a computer.  The computer is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receiving, by the computer, a command for simulating moving the holding unit to transport the article to a destination during the simulation is also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc. iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).
Claim 17
Regarding step 2A, prong 1, the claim recites the same substantive limitations as claim 16 above and is rejecting using the same teaching.
Regarding step 2A, prong 2, the limitation of “receiving, by the computer, a command for simulating moving the holding unit to transport the article to a destination during the simulation” amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Also, the limitations of “reading, by the computer, from a database stored in the memory, a target moving speed or a target acceleration and a target path of the holding unit during the simulation based on the received command and calculate a plurality of operation instruction values to move the holding unit and the article to the destination based on the target moving speed or the target acceleration of the holding unit and the target moving path of the holding unit” amounts to extra-solution activity, where a target moving speed or a target acceleration and a target path of the holding unit are read from a database and a plurality of operation instruction values are calculated to move the holding unit and article to a destination.  These limitations function as a generic computer function, where a target moving speed or a target acceleration and a target path of the holding unit are read from a database based on the received command and a plurality of operation instruction values to move the holding unit and the article to a destination are based on the target moving speed or the target acceleration of the holding unit and the target moving path of the holding unit.
Further, the claim recites the additional element of a computer and medium.  The computer and medium can be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receiving, by the computer, a command for simulating moving the holding unit to transport the article to a destination during the simulation is also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc. iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer and medium amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).
Claim 18
Regarding step 2A, prong 1, the claim recites the same substantive limitations as claim 16 above and is rejecting using the same teaching.
Regarding step 2A, prong 2, the limitation of “operation as an input unit for receiving a command for simulating moving the holding unit to transport the article to a destination during the simulation” amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Also, the limitations of “operation as an instruction value calculation unit configured to read from a database stored in the memory a target moving speed or a target acceleration and a target path of the holding unit during the simulation based on the received command and calculate a plurality of operation instruction values to move the holding unit and the article to the destination based on the target moving speed or the target acceleration of the holding unit and the target moving path of the holding unit” amounts to extra-solution activity, where a target moving speed or a target acceleration and a target path of the holding unit are read from a database and a plurality of operation instruction values are calculated to move the holding unit and article to a destination.  These limitations function as a generic computer function, where a target moving speed or a target acceleration and a target path of the holding unit are read from a database based on the received command and a plurality of operation instruction values to move the holding unit and the article to a destination are based on the target moving speed or the target acceleration of the holding unit and the target moving path of the holding unit.
Further, the claim recites the additional element of a processor and a memory.  The processor and a memory can be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of operation as an input unit for receiving a command for simulating moving the holding unit to transport the article to a destination during the simulation is also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc. iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 1
Regarding step 2A, prong 1, claim 1 recites “operation as a holding success/failure determination unit configured to determine whether the holding unit can hold the article during the simulation, based on: the plurality of operation instruction values of the holding unit that are calculated to move the holding unit to the destination during the simulation based on the target moving speed or the target acceleration of the holding unit and the target moving path of the holding unit, and a mass of the article; and operation as a motion parameter correction unit configured to: increase or decrease a maximum acceleration of the holding unit in response to the holding success/failure determination unit determining whether the holding unit can hold the article as the holding unit moves on the target moving path to the destination during the simulation in accordance with the plurality of operation instruction values based on the plurality of holding forces”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of operation as an input unit for receiving a command for simulating moving the holding unit to transport the article to a destination during the simulation” amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Also, the limitations of “operation as an instruction value calculation unit configured to read from a database stored in the memory a target moving speed or a target acceleration and a target path of the holding unit during the simulation based on the received command and calculate a plurality of operation instruction values to move the holding unit and the article to the destination based on the target moving speed or the target acceleration of the holding unit and the target moving path of the holding unit” amounts to extra-solution activity, where a target moving speed or a target acceleration and a target path of the holding unit are read from a database and a plurality of operation instruction values are calculated to move the holding unit and article to a destination.  These limitations function as a generic computer function, where a target moving speed or a target acceleration and a target path of the holding unit are read from a database based on the received command and a plurality of operation instruction values to move the holding unit and the article to a destination are based on the target moving speed or the target acceleration of the holding unit and the target moving path of the holding unit.
Further, the claim recites the additional element of a processor and a memory.  The processor and a memory can be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of operation as an input unit for receiving a command for simulating moving the holding unit to transport the article to a destination during the simulation is also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc. iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 3
Dependent claim 3 recites “the holding force calculation unit is further configured to calculate the holding force with which the holding unit holds the article, considering a motion of rotation about a horizontal or vertical direction with respect to a transportation surface of the article”.  This limitation is calculating a holding force with which the holding unit holds an article.  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 4
Dependent claim 4 recites “operation as the holding force calculation unit is further comprises calculating an oscillation amplitude of the article based on the operation instruction value and the mass of the article”.  This limitation is calculating an oscillation amplitude of the article.  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Dependent claim 4 recites “and operation as the holding success/failure determination unit is further configured to determine, based on a result of comparison between the calculated oscillation amplitude of the article and a predetermined threshold value, whether the holding unit can hold the article”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 5
Dependent claim 5 recites “wherein the processor is configured with the program to perform operations further comprising: operation as a first display unit configured to display the oscillation amplitude of the article”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 6
Dependent claim 6 recites “wherein the processor is configured with the program to perform operations further comprising: operation as a second display unit configured to display an image simulating success or failure of holding of the article by the holding unit”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Dependent claim 6 recites “and a display color of the article that is displayed in the second display unit is changed based on the holding force with which the holding unit holds the article”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 7
Dependent claim 7 recites “the simulation apparatus receives a change of moving speed or acceleration of the holding unit”. This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Dependent claim 7 recites “the processor is configured with the program to perform operations such that operation as the holding success/failure determination unit further comprises determining again, based on the received change of moving speed or acceleration of the holding unit after the change, whether the holding unit can hold the article”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 8
Dependent claim 8 recites “wherein the holding unit comprises a suction pad that holds the article by suction”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 9
Dependent claim 9 recites “the holding force calculation unit calculating a holding force with which the holding unit holds the article, considering a suctional force with which the suction pad sucks the article and a normal force at a contact surface between the suction pad and the article”.  This limitation is calculating a holding force with which the holding unit holds an article.  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 10
Dependent claim 10 recites “the holding success/failure determination unit further comprises determining that the article cannot be held in response to the normal force at the contact surface between the suction pad and the article becoming zero”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Dependent claim 10 recites “operation as the motion parameter correction unit further comprises correcting the moving speed or the acceleration in a direction in which the suction pad operates at a time at which the normal force at the contact surface becomes zero”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  


Claim 11
Dependent claim 11 recites “the holding force calculation unit further comprises calculating a suction frictional force generated between the suction pad and the article”.  This limitation is calculating a suction frictional force.  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 12
Dependent claim 12 recites “the holding force calculation unit further comprises calculating the normal force also considering an ambient outside pressure in which the robot operates”.  This limitation is calculating a normal force.  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 13
Dependent claim 13 recites “the holding success/failure determination unit further comprises determining that the article cannot be held in response to the normal force at the contact surface between the suction pad and the article becomes becoming zero”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Dependent claim 13 recites “operation as a suction pad change receiving unit configured to receive a change of a diameter of the suction pad or the number of the suction pads”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  
Claim 14
Dependent claim 14 recites “wherein the holding unit comprises a grasping-type holding unit configured to hold the article with claws”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 15
Dependent claim 15 recites “as the holding force calculation unit further comprises calculating a force with which the holding unit holds the article, considering grasping power with which the article is grasped by the claws and a frictional force at a contact surface between the claws and the article”.  This limitation is calculating a force with which the holding unit holds the article.  Therefore, under MPEP 2106.04(a)(2), this limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 19
Dependent claim 19 recites “wherein the processor is configured with the program to perform operations such that operation as the motion parameter correction unit further comprises decreasing the acceleration of the holding unit corresponding to a falling time of the article in response to the holding success/failure determination unit determining that the holding unit cannot hold the article” amounts to extra-solution activity, where the acceleration of the holding unit is decreased.  This limitation functions as a generic computer function, where the acceleration of the holding unit is decreased in response to the determination that the holding unit cannot hold the article.

Claim 20
Dependent claim 20 recites “wherein increasing or decreasing the maximum acceleration comprises decreasing the acceleration of the holding unit corresponding to a falling time of the article in response to the holding success/failure determination unit determining that the holding unit cannot hold the article”.  amounts to extra-solution activity, where the acceleration of the holding unit is decreased.  This limitation functions as a generic computer function, where the acceleration of the holding unit is decreased in response to the holding success/failure determination unit determining that the holding unit cannot hold the article.
Claim 21
Dependent claim 21 recites “wherein the program causes the computer to perform operations such that increasing or decreasing the maximum acceleration comprises decreasing the acceleration of the holding unit corresponding to a falling time of the article in response to the holding success/failure determination unit determining that the holding unit cannot hold the article” amounts to extra-solution activity, where the acceleration of the holding unit is decreased.  This limitation functions as a generic computer function, where the acceleration of the holding unit is decreased in response to the holding success/failure determination unit determining that the holding unit cannot hold the article.
Claim 22
Dependent claim 22 recites “wherein the processor is configured with the program to perform operations such that operation as the motion parameter correction unit further comprises decreasing the acceleration of the holding unit corresponding to a falling time of the article in response to the holding success/failure determination unit determining that the holding unit cannot hold the article” amounts to extra-solution activity, where the acceleration of the holding unit is decreased.  This limitation functions as a generic computer function, where the acceleration of the holding unit is decreased in response to the holding success/failure determination unit determining that the holding unit cannot hold the article.
Claims 1 and 3-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 7-11 and 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalakrishnan 
et al. (U.S. Patent 9,393,693) (from IDS dated 4/9/19) in view of Watanabe et al. (U.S. PGPub 2005/0102066) in further view of online reference Optimal trajectory planning for industrial robot along a specified path with payload constraint using trigonometric splines, written by Chiddarwar et al. (from IDS dated 7/9/20).
	Examiner’s note: Regarding the limitation of claim 1 that states “operation as an instruction value calculation unit configured to read from a database stored in the memory a target moving speed or a target acceleration and a target path of the holding unit during the simulation and calculate a plurality of operation instruction values to move the holding unit and the article to the destination based on the target moving speed or the target acceleration of the holding unit and the target moving path of the holding unit”, the examiner considers the instructions being read from memory to be the target moving speed or a target acceleration and a target path of the holding unit during the simulation read from a database, since the instructions being read from memory, when executed by a processor, execute various operations of a robotic device.  This demonstrates that the target moving speed or a target acceleration and a target path of the holding unit is being read from memory, see Col. 7 lines 28-36, “In some implementations, memory 146 may contain instructions 144, etc.”, Col. 11 lines 20-27, “At block 308, the method 300 includes determining, etc.”, of Kalakrishnan et al. reference.
	Regarding the limitation of claim 1 that states “operation as a holding success/failure determination unit configured to determine whether the holding unit can hold the article during the simulation, based on: the plurality of operation instruction values of the holding unit that are calculated to move the holding unit to the destination during the simulation based on the target moving speed or the target acceleration of the holding unit and the target moving path of the holding unit”, the examiner notes that the Kalakrishnan et al. reference teaches that the movements of the objects that resulted in objects being dropped are failed trajectories and movements of the objects that result in the objects not being dropped are successful trajectories.  This demonstrates that there’s a determination of whether a holding unit can hold an article during simulation.  Also, with determining the subsequent trajectories that correspond to a subsequent set of force vectors that are within the boundaries of the virtual model, demonstrates that the determination of whether the robot can hold an object is being determined in a simulation, see Col. 11 lines 20-27, “At block 308, the method 300 includes determining, etc.”, Col. 11 39-52, “While movements of physical objects that did, etc.” and Fig. 3 of the Kalakrishnan et al. reference.
Regarding the limitation of claim 1 that states “and a mass of the article”, the examiner considers the physical object to be the article, since the physical object is being held by the robotic manipulator, see Col. 4 lines 32-35, “Given the known mass of the, etc.”, of the Kalakrishnan et al. reference.
Regarding the limitation of claim 1 that states “and operation as a motion parameter correction unit configured to: increasing or decreasing a maximum acceleration of the holding unit in response to determining whether the holding unit can hold the article as the holding unit moves on the target moving path to the destination during the simulation in accordance with the plurality of operation instruction values based on the plurality of holding forces”, the examiner considers the adjusting of the force vector, which results in the acceleration used to move the box along the trajectory being adjusted, to be the decreasing of the maximum acceleration, since the force vector which exceeds the boundaries of the virtual model is being adjusted so that the box can be moved along the trajectory without being dropped by the gripper, see Col. 19 lines 33-48, “Based on an acceleration specified by the instruction, etc.” of the Kalakrishnan et al. reference.
Regarding the limitation of claim 1 that states “operation as a holding force calculation unit configured to calculate, from the plurality of operation instruction values and the mass of the article, a corresponding plurality of holding forces with which the holding unit holds the article as the holding unit moves on the target path to the destination during the simulation in accordance with the plurality of operation instruction values”, the examiner considers the grasping forces to be the holding forces, since the grasping forces are used on the two-finger grippers of a robot for grasping an object, see Pg. 49, sec. 2.3 Formulation of gripping forces in the gripper, “In this paper, two-finger gripper statics, etc. of the Chiddarwar et al. reference. 

With respect to claim 1, Kalakrishnan et al. discloses “A simulation apparatus configured to simulate whether an article can be held by a holding unit with which a robot is provided” as [Kalakrishnan et al. (Col. 4 lines 1-20, “Accordingly, to facilitate more, etc.”, Col. 4 lines 61-66, “Various additional examples are described, etc.”)];
“the apparatus comprising: a memory and a processor configured with a program to perform operations comprising: operation as a holding success/failure determination unit configured to determine whether the holding unit can hold the article” as [Kalakrishnan et al. (Col. 4 lines 1-20, “Accordingly, to facilitate more, etc.”, Col. 7 lines 19-24, “Many or all of the operations, etc.”, Col. 11 lines 39-52, “While movements of physical objects that did not, etc.”)];
“operation as an instruction value calculation unit configured to read from a database stored in the memory a target moving speed or a target acceleration and a target path of the holding unit during the simulation and calculate a plurality of operation instruction values to move the holding unit and the article to the destination based on the target moving speed or the target acceleration of the holding unit and the target moving path of the holding unit” as [Kalakrishnan et al. (Col. 7 lines 28-36, “In some implementations, memory 146 may contain instructions 144, etc.”, Col. 11 lines 20-27, “At block 308, the method 300 includes determining, etc.”)] Examiner’s interpretation: The examiner considers the instructions being read from memory to be the target moving speed or a target acceleration and a target path of the holding unit during the simulation read from a database, since the instructions being read from memory, when executed by a processor, execute various operations of a robotic device.  This demonstrates that the target moving speed or a target acceleration and a target path of the holding unit is being read from memory;
“operation as a holding success/failure determination unit configured to determine whether the holding unit can hold the article during the simulation, based on: the plurality of operation instruction values of the holding unit that are calculated to move the holding unit to the destination during the simulation based on the target moving speed or the target acceleration of the holding unit and the target moving path of the holding unit” as [Kalakrishnan et al. (Col. 11 lines 20-27, “At block 308, the method 300 includes determining, etc.”, Col. 11 39-52, “While movements of physical objects that did, etc.”, Fig. 3)] Examiner’s interpretation: The examiner notes that the Kalakrishnan et al. reference teaches that the movements of the objects that resulted in objects being dropped are failed trajectories and movements of the objects that result in the objects not being dropped are successful trajectories.  This demonstrates that there’s a determination of whether a holding unit can hold an article during simulation.  Also, with determining the subsequent trajectories that correspond to a subsequent set of force vectors that are within the boundaries of the virtual model, demonstrates that the determination of whether the robot can hold an object is being determined in a simulation;
“and a mass of the article” as [Kalakrishnan et al. (Col. 4 lines 32-35, “Given the known mass of the, etc.”)] Examiner’s interpretation: The examiner considers the physical object to be the article, since the physical object is being held by the robotic manipulator;
“and operation as a motion parameter correction unit configured to: increasing or decreasing a maximum acceleration of the holding unit in response to determining whether the holding unit can hold the article as the holding unit moves on the target moving path to the destination during the simulation in accordance with the plurality of operation instruction values based on the plurality of holding forces” as [Kalakrishnan et al. (Col. 19 lines 33-48, “Based on an acceleration specified by the instruction, etc.”)] Examiner’s interpretation: The examiner considers the adjusting of the force vector, which results in the acceleration used to move the box along the trajectory being adjusted, to be the decreasing of the maximum acceleration, since the force vector which exceeds the boundaries of the virtual model is being adjusted so that the box can be moved along the trajectory without being dropped by the gripper;
While Kalakrishnan et al. teaches reading a target moving speed or a target acceleration and a target path of the holding unit during the simulation from memory, Kalakrishnan et al. does not explicitly disclose “operation as an instruction value calculation unit configured to read from a database stored in the memory a target path of the holding unit during the simulation based on the received command”
Watanabe et al. discloses “operation as an instruction value calculation unit configured to read from a database stored in the memory a target path of the holding unit during the simulation based on the received command” as [Watanabe et al. (paragraph [0072], paragraph [0075])];
Kalakrishnan et al. and Watanabe et al. are analogous art because they are from the same field endeavor of analyzing the movement of a workpiece by a robot.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kalakrishnan et al. of reading a target moving speed or a target acceleration and a target path of the holding unit during the simulation from memory by incorporating operation as an instruction value calculation unit configured to read from a database stored in the memory a target path of the holding unit during the simulation based on the received command as taught by Watanabe et al. for the purpose of editing a teaching program for a robot system.
Kalakrishnan et al. in view of Watanabe et al. teaches operation as an instruction value calculation unit configured to read from a database stored in the memory a target path of the holding unit during the simulation based on the received command.
The motivation for doing so would have been because Watanabe et al. teaches that using voice input means for storing a plurality of models each of which allows one or more-character strings to be assigned in certain places therein to complete a statement and by assigning the candidate character strings to the model and a command to be used in instruction of the robot, the ability to have a non-specialists operate a robot system can be accomplished (Watanabe et al. (paragraph [0005] –[0006]).
While the combination of Kalakrishnan et al. and Watanabe et al. teaches determining a set of force vectors corresponding to the plurality of trajectories, Kalakrishnan et al. and Watanabe et al. do not expliclty disclose “operation as a holding force calculation unit configured to calculate, from the plurality of operation instruction values and the mass of the article, a corresponding plurality of holding forces with which the holding unit holds the article as the holding unit moves on the target path to the destination during the simulation in accordance with the plurality of operation instruction values”
Chiddarwar et al. discloses “operation as a holding force calculation unit configured to calculate, from the plurality of operation instruction values and the mass of the article, a corresponding plurality of holding forces with which the holding unit holds the article as the holding unit moves on the target path to the destination during the simulation in accordance with the plurality of operation instruction values” as [Chiddarwar et al. (Pg. 49, sec. 2.3 Formulation of gripping forces in the gripper, “In this paper, two-finger gripper statics, etc.”)] Examiner’s interpretation: The examiner considers the grasping forces to be the holding forces, since the grasping forces are used on the two-finger grippers of a robot for grasping an object;
Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. are analogous art because they are from the same field endeavor of analyzing the trajectory of a robot handling an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kalakrishnan et al. and Watanabe et al. of determining a set of force vectors corresponding to the plurality of trajectories by incorporating operation as a holding force calculation unit configured to calculate, from the plurality of operation instruction values and the mass of the article, a corresponding plurality of holding forces with which the holding unit holds the article as the holding unit moves on the target path to the destination during the simulation in accordance with the plurality of operation instruction values as taught by Chiddarwar et al. for the purpose of planning the trajectory of a six axis serial robot along a specified path.
Kalakrishnan et al. in view of Watanabe et al. in further view of Chiddarwar et al. teaches operation as a holding force calculation unit configured to calculate, from the plurality of operation instruction values and the mass of the article, a corresponding plurality of holding forces with which the holding unit holds the article as the holding unit moves on the target path to the destination during the simulation in accordance with the plurality of operation instruction values.
The motivation for doing so would have been because Chiddarwar et al. teaches by planning the trajectory of a six-axis serial robot along a specified path, the ability to minimize a cost function when subjected to joint angles, joint velocities, acceleration, jerks, torques and gripping force constraints can be accomplished (Chiddarwar et al. (Abstract).

Examiner’s note: Regarding claim 3, the examiner considers the attachment surface to be the transportation surface, since the attachment surface is where the gripper attaches to the box in order to move it along a trajectory, see Col. 14 lines 31-34, “A shown, the system includes, etc.” of the Kalakrishnan et al. reference.  Also, the examiner considers moving a box through different rotation angles as being the motion of rotation about a horizontal or vertical direction, since the rotation of angles would involve the movement of the box along a trajectory (path), see Col. 14 lines 54-60, “Accordingly, by slowly moving a box, etc.” of the Kalakrishnan et al. reference.

With respect to claim 3, the combination of Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. discloses the apparatus of claim 1 above and Kalakrishnan et al. further discloses “wherein the processor is configured with the program to perform operations such that operation as the holding force calculation unit further comprises calculating the holding force with which the holding unit holds the article, considering a motion of rotation about a horizontal or vertical direction with respect to a transportation surface of the article.” as [Kalakrishnan et al. (Col. 13 lines 4-11, “For instance, for a given physical object, etc.”, Col. 14 lines 31-34, “A shown, the system includes, etc.”, Col. 14 lines 54-60, “Accordingly, by slowly moving a box, etc.”, Fig. 4)] Examiner’s interpretation: The examiner considers moving a box through different rotation angles as being the motion of rotation about a horizontal or vertical direction, since the rotation of angles would involve the movement of the box along a trajectory (path);

With respect to claim 7, the combination of Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. discloses the apparatus of claim 1 above and Kalakrishnan et al. further discloses “wherein: the simulation apparatus receives a change of moving speed or acceleration of the holding unit” as [Kalakrishnan et al. (Col. 4 lines 21-35, “An example system may include, etc.”)] Examiner’s interpretation: The examiner considers the robotic manipulator accelerating the object through certain accelerations to be the change of accelerations, since there are multiple accelerations of the object;
“and processor is configured with the program to perform operations such that operation as the holding success/failure determination further comprises determining again, based on the received moving speed or acceleration of the holding unit after the change, whether the holding unit can hold the article.” as [Kalakrishnan et al. (Col. 4 lines 21-35, “An example system may include, etc.”)];

With respect to claim 8, the combination of Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. discloses the apparatus of claim 1 above and Kalakrishnan et al. further discloses “wherein the holding unit comprises a suction pad that holds the article by suction.” as [Kalakrishnan et al. (Col. 3 line 60-63, “Robotic grippers, such as grippers, etc.”, Col. 6 lines 24-34, “Within examples, the robotic arm, etc.”)];
Examiner’s note: Regarding claim 9, the computing device can determine all of the forces experienced by the physical object that result in the physical object not being dropped or mishandled by the gripper.  The examiner considers the sectional force and the normal force as being forces experienced by the physical object, since these forces result in the physical object not being dropped, see Col. 13 lines 4-11, “For instance, for a given physical object, etc.” of the Kalakrishnan et al. reference.

With respect to claim 9, the combination of Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. discloses the apparatus of claim 8 above and Kalakrishnan et al. further discloses “wherein the processor is configured with the program perform operations such that operation as the holding force calculation unit further comprises calculating a holding force with which the holding unit holds the article, considering a suctional force with which the suction pad sucks the article and a normal force at a contact surface between the suction pad and the article.” as [Kalakrishnan et al. (Col. 13 lines 4-11, “For instance, for a given physical object, etc.”)] Examiner’s interpretation: The computing device can determine all of the forces experienced by the physical object that result in the physical object not being dropped or mishandled by the gripper.  The examiner considers the sectional force and the normal force as being forces experienced by the physical object, since these forces result in the physical object not being dropped;

With respect to claim 10, the combination of Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. discloses the apparatus of claim 9 above and Kalakrishnan et al. further discloses “wherein the processor is configured with the program to perform operations such that operation as the holding success/failure determination unit further comprises determining that the article cannot be held in response to the normal force at the contact surface between the suction pad and the article becoming zero” as [Kalakrishnan et al. (Col. 12 lines 3-17, “The data collection may be static, etc.”)];
“and operation as the motion parameter correction unit further comprises correcting the moving speed or the acceleration in a direction in which the suction pad operates at a time at which the normal force at the contact surface becomes zero.” as [Kalakrishnan et al. (Col. 12 lines 3-17, “The data collection may be static, etc.”, Col. 19 lines 41-58, “In response to the computing device making, etc.”)];

With respect to claim 11, the combination of Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. discloses the apparatus of claim 9 above and Kalakrishnan et al. further discloses “wherein the processor is configured with the program perform operations such that operation as the holding force calculation unit is further configured to also calculate a suction frictional force generated between the suction pad and the article.” as [Kalakrishnan et al. (Col. 13 lines 4-14, “For instance, for a given physical object, etc.”)];

With respect to claim 13, the combination of Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. discloses the apparatus of claim 9 above and Kalakrishnan et al. further discloses “wherein the processor is configured with the program perform operations such that operation as the holding success/failure determination unit further comprises determining that the article cannot be held in response to the normal force at the contact surface between the suction pad and the article becomes becoming zero” as [Kalakrishnan et al. (Col. 12 lines 3-17, “The data collection may be static, etc.”)];
“and the processor is configured with the program to perform operations further comprising operation as a suction pad change receiving unit configured to receive a change of a diameter of the suction pad or the number of the suction pads.” as [Kalakrishnan et al. (Col. 6 lines 24-29, “Within examples, the robotic arm 102, etc.”)] Examiner’s interpretation: The suction valves can be turned on or off.  The examiner considers the suction valves being turned on or off as being the number of suction pads, since the number of suction valves are used to hold the object and the number of suction valves being used changes;

With respect to claim 14, the combination of Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. discloses the apparatus of claim 1 above and Chiddarwar et al. further discloses “wherein the holding unit comprises a grasping-type holding unit configured to hold the article with claws.” as [Chiddarwar et al. (Pg. 49, sec. 2.3 Formulation of gripping forces in the gripper, 1st paragraph, “In this paper, two-finger gripper statics, etc.”, Fig. 2)];

With respect to claim 15, the combination of Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. discloses the apparatus of claim 14 above and Chiddarwar et al. further discloses “wherein the processor is configured with the program perform operations such that operation as the holding force calculation unit further comprises calculating a force with which the holding unit holds the article, considering grasping power with which the article is grasped by the claws and a frictional force at a contact surface between the claws and the article.” as [Chiddarwar et al. (Pg. 49, sec. 2.3 Formulation of gripping forces in the gripper, 1st paragraph, “In this paper, two-finger gripper statics, etc.”, Fig. 2)];

With respect to claim 16, Kalakrishnan et al. discloses “A computer-implemented simulation method for simulating whether a holding unit with which a robot is provided can hold an article during a simulation performed by a computer comprising memory” as [Kalakrishnan et al. (Col. 4 lines 1-20, “Accordingly, to facilitate more, etc.”, Col. 4 lines 61-66, “Various additional examples are described, etc.”, Col. 7 lines 19-24, “Many or all of the operations, etc.”)];
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings. 

With respect to claim 17, Kalakrishnan et al. discloses “A non-transitory computer-readable storage medium storing a simulation program, which when read and executed, causes a computer comprising a memory to execute simulation for determining whether a holding unit with which a robot is provided can hold an article” as [Kalakrishnan et al. (Col. 7 lines 19-24, “Many or all of the operation, etc.”
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings. 

With respect to claim 18, Kalakrishnan et al. discloses “A robot provided with a simulation function for simulating whether an article can be held by a holding unit” as [Kalakrishnan et al. (Col. 3 lines 47-67, “In the following description, the term “robotic manipulator”, etc.”, Col. 4 lines 1-20, “Accordingly, to facilitate more precise calculations, etc.”)];
“the robot comprising: a memory and a processor configured with a program to perform operations” as [Kalakrishnan et al. (Col. 7 lines 19-24, “Many or all of the operations, etc.”)];
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings. 

With respect to claim 19, the combination of Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. discloses the apparatus of claim 1 above and Kalakrishnan et al. further discloses “wherein the processor is configured with the program to perform operations such that operation as the motion parameter correction unit further comprises decreasing the acceleration of the holding unit corresponding to a falling time of the article in response to the holding success/failure determination unit determining that the holding unit cannot hold the article” as [Kalakrishnan et al. (Col. 12 lines 3-17, “The data collection may be static or dynamic, etc.”, Col. 19 lines 33-58, “Based on an acceleration specified by the instruction, etc.”)];

With respect to claim 20, the combination of Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. discloses the method of claim 16 above and Kalakrishnan et al. further discloses “wherein increasing or decreasing the maximum acceleration comprises decreasing the acceleration of the holding unit corresponding to a falling time of the article in response to the holding success/failure determination unit determining that the holding unit cannot hold the article” as [Kalakrishnan et al. (Col. 12 lines 3-17, “The data collection may be static or dynamic, etc.”, Col. 19 lines 33-58, “Based on an acceleration specified by the instruction, etc.”)];

With respect to claim 21, the combination of Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. discloses the medium of claim 17 above and Kalakrishnan et al. further discloses “wherein the program causes the computer to perform operations such that increasing or decreasing the maximum acceleration comprises decreasing the acceleration of the holding unit corresponding to a falling time of the article in response to the holding success/failure determination unit determining that the holding unit cannot hold the article” as [Kalakrishnan et al. (Col. 12 lines 3-17, “The data collection may be static or dynamic, etc.”, Col. 19 lines 33-58, “Based on an acceleration specified by the instruction, etc.”)];

With respect to claim 22, the combination of Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. discloses the robot of claim 18 above and Kalakrishnan et al. further discloses “wherein the processor is configured with the program to perform operations such that operation as the motion parameter correction unit further comprises decreasing the acceleration of the holding unit corresponding to a falling time of the article in response to the holding success/failure determination unit determining that the holding unit cannot hold the article” as [Kalakrishnan et al. (Col. 12 lines 3-17, “The data collection may be static or dynamic, etc.”, Col. 19 lines 33-58, “Based on an acceleration specified by the instruction, etc.”)];

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalakrishnan et 
al. (U.S. Patent 9,393,693) (from IDS dated 4/9/19), Watanabe et al. (U.S. PGPub 2005/0102066), online reference Optimal trajectory planning for industrial robot along a specified path with payload constraint using trigonometric splines, written by Chiddarwar et al. (from IDS dated 7/9/20) in view of Beary et al. (U.S. PGPub 2015/0266124).
With respect to claim 4, the combination of Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. discloses the apparatus of claim 1 above.
While the combination of Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. teaches a holding force with which the holding unit holds the article, Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. do not explicitly disclose “wherein the processor is configured with the program to perform operations such that: operation as the holding force calculation unit further comprises calculating an oscillation amplitude of the article based on the operation instruction value and the mass of the article, and operation as the holding success/failure determination unit further comprises determining, based on a result of comparison between the calculated oscillation amplitude of the article and a predetermined threshold value, whether the holding unit can hold the article.”
Beary et al. discloses “wherein the processor is configured with the program to perform operations such that: operation as the holding force calculation unit further comprises calculating an oscillation amplitude of the article based on the operation instruction value and the mass of the article” as [Beary et al. (paragraph [0012], paragraph [0021])];
“and operation as the holding success/failure determination unit further comprises determining, based on a result of comparison between the calculated oscillation amplitude of the article and a predetermined threshold value, whether the holding unit can hold the article.” as [Beary et al. (paragraph [0044])] Examiner’s interpretation: The movement of the workpiece is traced over an oscillatory weaving path having a predetermined frequency and amplitude of oscillation, where the workpiece isn’t dropped;
Kalakrishnan et al., Watanabe et al., Chiddarwar et al. and Beary et al. are analogous art because they are from the same field endeavor of analyzing the movement of a workpiece by a robot.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. of having a holding force with which the holding unit holds the article by incorporating wherein the processor is configured with the program to perform operations such that: operation as the holding force calculation unit further comprises calculating an oscillation amplitude of the article based on the operation instruction value and the mass of the article, and operation as the holding success/failure determination unit further comprises determining, based on a result of comparison between the calculated oscillation amplitude of the article and a predetermined threshold value, whether the holding unit can hold the article as taught by Beary et al. for the purpose of hardfacing materials.
Kalakrishnan et al. in view of Watanabe et al. in further view of Chiddarwar et al. and in further view of Beary et al. teaches wherein the processor is configured with the program to perform operations such that: operation as the holding force calculation unit further comprises calculating an oscillation amplitude of the article based on the operation instruction value and the mass of the article, and operation as the holding success/failure determination unit further comprises determining, based on a result of comparison between the calculated oscillation amplitude of the article and a predetermined threshold value, whether the holding unit can hold the article.
The motivation for doing so would have been because Beary et al. teaches that selecting an oscillatory movement of the workpiece during the welding pass, the ability to enhance the mixing and/or interrupt the formation of nucleation sites within the weld pool can be accomplished (Beary et al. (paragraph [0005], paragraph [0007]).

14.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalakrishnan et al. (U.S. Patent 9,393,693) (from IDS dated 4/9/19), Watanabe et al. (U.S. PGPub 2005/0102066), online reference Optimal trajectory planning for industrial robot along a specified path with payload constraint using trigonometric splines, written by Chiddarwar et al. (from IDS dated 7/9/20), Beary et al. (U.S. PGPub 2015/0266124) in view of online reference A three-fingered, touch-sensitive, metrological micro-robotic assembly tool, written by Torralba et al. 

With respect to claim 5, the combination of Kalakrishnan et al., Watanabe et al., Chiddarwar et al. and Beary et al. discloses the apparatus of claim 4 above.
While the combination of Kalakrishnan et al. and Beary et al. teaches calculating an oscillation amplitude of the article based on the operation instruction value and the mass of the article, Kalakrishnan et al. and Beary et al. do not explicitly disclose “wherein the processor is configured with the program to perform operations further comprising: operation as a first display unit configured to display the oscillation amplitude of the article.”
Torralba et al. discloses “wherein the processor is configured with the program to perform operations further comprising: operation as a first display unit configured to display the oscillation amplitude of the article.” as [Torralba et al. (Pg. 13, sec. 5.1 Discussion of object grab and release, right col., 2nd – 3rd paragraph, “To illustrate some representative results of this, etc.”, Figs. 16 and 17)];
Kalakrishnan et al., Watanabe et al., Chiddarwar et al., Beary et al. and Torralba et al. are analogous art because they are from the same field endeavor of analyzing the movement of a workpiece by a robot.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kalakrishnan et al., Watanabe et al., Chiddarwar et al. and Beary et al. of calculating an oscillation amplitude of the article based on the operation instruction value and the mass of the article by incorporating wherein the processor is configured with the program to perform operations further comprising: operation as a first display unit configured to display the oscillation amplitude of the article as taught by Torralba et al. for the purpose of measuring micrometer size objects.
Kalakrishnan et al. in view of Watanabe et al. in further view of Chiddarwar et al. in further view of Beary et al. in further view of Torralba et al. teaches wherein the processor is configured with the program to perform operations further comprising: operation as a first display unit configured to display the oscillation amplitude of the article.
The motivation for doing so would have been because Torralba et al. teaches that measuring micrometer size objects, the ability to manipulate, pick, place and perform metrology on micro-sized objects can be accomplished (Torralba et al. (Pg. 18, sec. 6 Conclusions, 1st paragraph, “The design and the first experimental, etc.”).

15.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalakrishnan et al. (U.S. Patent 9,393,693) (from IDS dated 4/9/19), Watanabe et al. (U.S. PGPub 2005/0102066), online reference Optimal trajectory planning for industrial robot along a specified path with payload constraint using trigonometric splines, written by Chiddarwar et al. (from IDS dated 7/9/20) in view of Sato (U.S. PGPub 2016/0354933).

Examiner’s note: The examiner considers the colors being displayed based on the force being insufficient as being display a failure of holding the article, since the force being applied would not hold workpiece, see paragraph [0046] and Fig. 1 of the Sato reference.

With respect to claim 6, the combination of Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. discloses the apparatus of claim 1 above.
While the combination of Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. teaches a holding success/failure determination unit configured to determine whether the holding unit can hold the article, Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. do not explicitly disclose “wherein the processor is configured with the program to perform operations further comprising: operation as a second display unit configured to display an image simulating success or failure of holding of the article by the holding unit, wherein and a display color of the article that is displayed in the second display unit is changed based on the holding force with which the holding unit holds the article.”
Sato discloses “wherein the processor is configured with the program to perform operations further comprising: operation as a second display unit configured to display an image simulating success or failure of holding of the article by the holding unit” as [Sato (paragraph [0046], Fig. 1)] Examiner’s interpretation: The examiner considers the colors being displayed based on the force being insufficient as being display a failure of holding the article, since the force being applied would not hold workpiece;
“and a display color of the article that is displayed in the second display unit is changed based on the holding force with which the holding unit holds the article.” as [Sato (paragraph [0033], paragraph [0046])];
Kalakrishnan et al., Watanabe et al., Chiddarwar et al. and Sato are analogous art because they are from the same field endeavor of analyzing the force applied to a workpiece from a robot.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. of having a holding success/failure determination unit configured to determine whether the holding unit can hold the article by incorporating wherein the processor is configured with the program to perform operations further comprising: operation as a second display unit configured to display an image simulating success or failure of holding of the article by the holding unit, wherein and a display color of the article that is displayed in the second display unit is changed based on the holding force with which the holding unit holds the article as taught by Sato for the purpose of displaying a robot and the force applied to a workpiece to be processed by the robot.
Kalakrishnan et al. in view of Watanabe et al. in further view of Chiddarwar et al. in further view of Sato teaches wherein the processor is configured with the program to perform operations further comprising: operation as a second display unit configured to display an image simulating success or failure of holding of the article by the holding unit, wherein and a display color of the article that is displayed in the second display unit is changed based on the holding force with which the holding unit holds the article.
The motivation for doing so would have been because Sato teaches by having displaying a robot and the force applied to a workpiece, an operator has the ability to visually or intuitively understand the direction and/or magnitude of an actual force applied to an arbitrary portion of a workpiece (Sato (paragraph [0007], paragraph [0009]). 

16.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalakrishnan et al. (U.S. Patent 9,393,693) (from IDS dated 4/9/19), Watanabe et al. (U.S. PGPub 2005/0102066), online reference Optimal trajectory planning for industrial robot along a specified path with payload constraint using trigonometric splines, written by Chiddarwar et al. (from IDS dated 7/9/20) in view of Eliuk et al. (U.S. PGPub 2009/0067973).

With respect to claim 12, the combination of Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. discloses the apparatus of claim 9 above.
While the combination of Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. teaches calculating a holding force with which the holding unit holds the article, considering a suctional force with which the suction pad sucks the article and a normal force at a contact surface between the suction pad and the article, Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. do not explicitly disclose “wherein the processor is configured with the program perform operations such that operation as the holding force calculation unit further comprises calculating the normal force also considering an ambient outside pressure in which the robot operates.”
Eliuk et al. discloses “wherein the processor is configured with the program perform operations such that operation as the holding force calculation unit further comprises calculating the normal force also considering an ambient outside pressure in which the robot operates.” as [Eliuk et al. (paragraph [0014])];
Kalakrishnan et al., Watanabe et al., Chiddarwar et al. and Eliuk et al. are analogous art because they are from the same field endeavor of analyzing the handling and manipulation of objects.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Kalakrishnan et al., Watanabe et al. and Chiddarwar et al. of calculating a holding force with which the holding unit holds the article, considering a suctional force with which the suction pad sucks the article and a normal force at a contact surface between the suction pad and the article by incorporating wherein the processor is configured with the program perform operations such that operation as the holding force calculation unit further comprises calculating the normal force also considering an ambient outside pressure in which the robot operates as taught by Eliuk et al. for the purpose of handling medical containers such as syringes, vials and IV bags.
Kalakrishnan et al. in view of Watanabe et al. in further view of Chiddarwar et al. in further view of Eliuk et al. teaches
The motivation for doing so would have been because Eliuk et al. teaches by having a gripper device that handles medical containers such as syringes, vials and IV bags, the ability to handle IV bags at different sizes can accomplished (Eliuk et al. (paragraph [0006] – [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/            Examiner, Art Unit 2147                                                                                                                                                                                            
/BORIS GORNEY/            Supervisory Patent Examiner, Art Unit 2147